Citation Nr: 1756638	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-35 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right thumb injury.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION


The Veteran, who is the appellant, had active service from March 1962 to April 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The June 2009 rating decision implemented the Board's May 2009 decision granting service connection for the right thumb and assigned an initial noncompensable rating effective July 18, 2005.  The February 2013 rating decision denied the Veteran's claims for service connection for lung cancer, liver cancer, colon cancer and a TDIU.

Regarding the right thumb injury, a November 2009 rating decision increased the disability rating for the right thumb to 10 percent effective September 23, 2009.  In April 2012, the RO assigned an earlier effective date of July 18, 2005 for the 10 percent rating. 

In August 2015, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a copy of the transcript is of record.

This matter was before the Board in March 2016.  At that time, the Board granted service connection for lung, liver, and colon cancer.  The Board also remanded the issues of a higher rating for the right thumb and a TDIU for further development.   

As will be discussed in further detail below, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the issue for a higher evaluation for the right thumb injury, the Board notes that in conjunction with the March 2016 remand, the Veteran was afforded a VA examination in February 2017.  

At the time of the examination, the Veteran reported an increase in pain and inability/difficulty performing his activities of daily living, to include eating, combing his hair, and toileting.  He also complained of an inability to grip effectively, to be unable to open jars or cans that required a grip.  He further reported using specialty silverware and devices to help open jars.  He used specialty forks, spoons, and knives for eating secondary to difficulty bending the thumb or gripping.  He also noted having a mit that could provide heat or ice therapy that he used several times a week.  
 
In his November 2017 written argument, the Veteran's representative noted the Veteran's reports of an increase in pain and inability to perform daily activities, including inability to grip effectively, being unable to open jars or cans that required a grip, and that he used specialty silverware and devices to help open jars, and had a mit that could provide heat or ice therapy that he used several times a week.  He further noted that the Veteran reported having functional loss or functional impairment, described as dysfunction with daily activities that included eating, combing hair, toileting, and gripping.  He also indicated that the examiner opined that the condition did impact employment, declaring: "Unable to perform work that would require full function/strength of right dominant hand." 

The Board observes that the above noted findings are not contemplated by the regular schedular criteria, which is based upon limitation of motion, to include pain and suffering.  The above complaints would correspond and/or should be addressed with an extraschedular evaluation.  Based upon the above, the matter should be referred to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation. 

As it relates to the TDIU claim, the Board observes that following the grants of service connection for lung, colon, and liver cancer in the prior Board decision, the RO assigned noncompensable disability evaluations for each disability without affording the Veteran an additional VA examination to determine the current severity of the cancers and/or their residuals.  

The Board notes that at the time of the Veteran's February 2017 VA examination, it was reported that the Veteran walked with a cane for gait stability as he had lost his leg function after chemotherapy to treat colon cancer.  The Board further observes that in a May 2017 letter, the Veteran's treating physician stated that the Veteran was under his care for Stage IV colon cancer with metastases to the lung.  He indicated that the Veteran received chemotherapy called oxaliplatin that 100 percent caused his peripheral neuropathy, disequilibrium, and loss of proprioception.  He reported that the nerve damage was permanent and due to the treatment for his colon cancer.  This letter accompanied an October 2017 claim for increased evaluations for his cancer residuals.  

In his November 2017 written argument, the Veteran's representative indicated that the Veteran had filed a formal claim for increased evaluations for his cancer residuals and the outcome of that claim would have a direct bearing on whether TDIU would be a schedular consideration.  He noted that rendering an unfavorable decision on the TDIU at this point, with a pending claim before the AOJ that potentially would result in higher initial ratings for the service-connected lung, liver, and colon cancers, would be premature. 

The above claims for increased evaluations for residuals of colon, lung, and liver cancer are pending before the RO and the right thumb issue is pending before the Board; all of these claims involve rating assignment and will have an impact upon the Veteran's TDIU claim.  The TDIU is inextricably intertwined with the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to obtain evidence as to the functional impact of the Veteran's service-connected disabilities on his occupational functioning in light of his work history and level of education.

3.  Refer the Veteran's claim for an increased initial evaluation for a right thumb injury on an extraschedular basis to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) as it relates to the right thumb.

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

